Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 15, and 19 have been amended. Claim has been added.
Claims 1 – 21 are pending in this Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 23 August 2021, with respect to claims 1 - 21 have been fully considered and are persuasive.  The rejection of claims 1 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 21 are allowed as amended and argued and the following is a statement of reasons supporting the allowable subject matter.

In the context of providing signal quality based route management for unmanned aerial vehicles, the prior art of record fail to teach, in producing, as a function of set data and a target wireless communication signal quality, a planned route for a vehicle through a geographic area, the planned route to reduce the likelihood that the vehicle will pass through a region in which the wireless communication signal quality is lower than the target wireless communication signal quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668